J. GWYNN PARKER, Circuit Judge.
The appellant, Bessie Leess, was arrested April 1, 1966 and charged with maintaining a wrecking yard and junk yard in violation of article 22, §10, par. 15 of City of Miami Ordinance No. 6871.
The matter was set for trial on April 21, 1966 before Municipal Judge Richard S. Hickey. Defendant entered a plea of not guilty, and testimony was taken before adjudication. Judge Hickey directed the defendant to clean up the property and report back to the court.
On May 6, 1966 the defendant came back to court before Municipal Judge Joseph Gersten, who found her guilty and sentenced her to pay a fine of $500 or be committed to the city jail for 60 days.
*62Motion for new trial was seasonably made and denied. Appellant has raised three questions on appeal, however, the court deems it necessary to consider only one question to determine that the judgment under review should be reversed. It is apparent that Judge Hickey heard part of the testimony and Judge Gersten heard additional testimony and made the adjudication.
“A judge cannot finish the performance of a duty already entered upon by his predecessor where the duty involves the exercise of judgment and the application of legal knowledge and judicial deliberation to facts known only to the predecessor.” 30A Am. Jur., p. 25, and 83 A.L.R. 2d 1034.
The judgment and conviction is therefore reversed, and the cause is remanded to the municipal court for the city of Miami for adjudication by Municipal Judge Richard S. Hickey. Costs of this appeal shall be borne by the appellee.